DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10-February-2022 has been entered.
Response to Amendment
The Amendment filed 10-February-2022 has been entered. Claims 1, 8 and 15 have been amended, and claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 10-February-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nagla et al. (Pub. No. US 2018/0018723 A1, hereinafter “Nagla”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 5-9, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (Patent No. US 10,839,015 B1, hereinafter “Leise”) in view of Nagla.
Regarding claim 1, Leise teaches:
a network interface configured to receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown (Leise – if a vehicle detects a crash event (e.g. deployed airbag, collision sensor, i.e. accident), the vehicle may broadcast a transaction to the network with the vehicle’s telematics data that is signed by a private key stored on the vehicle [Col. 10 lines 65-67, Col. 11 lines 1-5]. Also see Fig. 1A network connections [Col. 6 lines 24-28].)
and a processor configured to: create a new blockchain on a distributed ledger for the event and invite members to the new blockchain (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65]. The automotive insurance claims process may involve the following parties: a vehicle owner, an insurer, a repair facility, a parts supplier, a logistics provider, and/or a rental provider, and/or other parties [Col. 11 lines 
create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors (Leise – in Fig. 7, a vehicle loss notification that comprises a vehicle identifier, a driver identifier, and/or a vehicle loss report (i.e. partially pre-filled document) is received from at least a first participant [Col. 14 lines 61-67], where the first participant is a sensor system (i.e. one or more sensors) attached to the vehicle [Col. 15 lines 20-21].)
generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the newly created blockchain (Leise – Fig. 7 – 706 discloses updating a block using the vehicle identifier, driver identifier and/or the vehicle loss report [Col. 15 lines 1-3]. Updating the block adding the vehicle loss report to a vehicle loss transaction [Col. 15 lines 38-41].)
and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the newly created blockchain (Leise – the systems and methods may be used by a participant (i.e. blockchain peer) to determine if information for the vehicle corresponding to the vehicle loss report is stored on the blockchain, analyze the received vehicle identifier notification, perform any necessary changes to information stored on the blockchain related to the vehicle and/or the vehicle loss report (i.e. fill in a partially pre-filled document), and/or transmit the block where the vehicle information is stored, or a vehicle loss report is stored, to another participant on the network  [Col. 12 lines 38-48].)
Leise does not appear to teach:
, wherein the processor invites a smaller set of members when the event is a breakdown in comparison to when the event is an accident
However, Nagla teaches:
based on a type of the event, wherein the processor invites a smaller set of members when the event is a breakdown in comparison to when the event is an accident (Nagla – blocks may be created. If it is the first block, a new blockchain may be established [0185]. Vehicle records are maintained using blocks organized in blockchains stored in blockchain storage of entities 102, 104, 106, 108, 110 and 112 (i.e. members) [0097]. Authorized entities 102, 104, 106, 108, 110 and 112 (e.g. insurance companies, collision centres, authorized service centres, law enforcement) can be granted permission attributes or access to write new blocks to the blockchain 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Nagla before them, to modify the system of Leise of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a new blockchain on a distributed ledger for the event and invite members to the new blockchain, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the newly created blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the newly created blockchain with the teachings of Nagla of based on a type of the event, wherein the processor invites a smaller set of members when the event is a breakdown in comparison to when the event is an accident. One would have been motivated to make such a modification to maintain 
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Leise teaches:
and the processor is further configured to: receive secondary data of the event from sources other than the one or more vehicles; and extract second information from the secondary data (Leise – forensic data may be collected from the scene of a collision to determine the identify of parties at fault. The forensic data (i.e. secondary data) may be collected by a police force or government agency tasks with investigating vehicle crashes. The entity collecting forensic data (i.e. source other than the one or more vehicles) may broadcast a transaction to the blockchain to indicate the results (i.e. second information) of the forensic study [Col. 37 lines 42-50].)
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Regarding claim 5, Leise teaches:
determine one or more of a cause and a blame for the event; and transmit a recommendation of one or more of the cause and the blame for the event to an adjuster (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each 
Claims 14 and 20 correspond to claim 5 and are rejected accordingly.
Regarding claim 6, Leise teaches:
wherein the processor is further configured to create a completed document by filling in missing information of a partially completed document created by another blockchain peer (Leise – the systems and methods may be used by a participant (i.e. blockchain peer) to determine if information for the vehicle corresponding to the vehicle loss report is stored on the blockchain, analyze the received vehicle identifier notification, perform any necessary changes to information stored on the blockchain related to the vehicle and/or the vehicle loss report (i.e. fill in a partially pre-filled document), and/or transmit the block where the vehicle information is stored, or a vehicle loss report is stored, to another participant on the network  [Col. 12 lines 38-48].)
Claims 12 and 18 correspond to claim 6 and are rejected accordingly.
Regarding claim 7, Leise teaches:
wherein the event comprises at least one accident and at least one failure of the one or more vehicles (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision (i.e. accident) and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
Claims 13 and 19 correspond to claim 7 and are rejected accordingly.
Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leise in view of Nagla further in view of Hanson (Patent No. US 9,7773,281 B1, hereinafter “Hanson”).
Regarding claim 3, Leise teaches:
wherein the data comprises one or more of sensor data, pictures, video, text, and audio of one or more accidents, (Leise - see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)

and wherein the processor is further configured to: determine a number of accidents based on the data; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents
However, Hanson teaches:
and wherein the processor is further configured to: determine a number of accidents based on the data; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. An accident detection and recovery application may generate a list of potential vehicle damages and repairs/inspections needed based on the accident characteristics received and/or determined in step 302 [Col. 16 lines 6-9]. Additional 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise, Nagla and Hanson before them, to modify the system of Leise and Nagla of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a new blockchain on a distributed ledger for the event and invite members to the new blockchain based on a type of the event, wherein the processor invites a smaller set of members when the event is a breakdown in comparison to when the event is an accident, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the newly created blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the newly created blockchain with the teachings of Hanson of determine a number of accidents based on the data and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents. One would have been motivated to make such a modification to determine all the participants required to exchange information for 
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
Regarding claim 4, Leise modified by Nagla does not appear to teach:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the data
However, Hanson teaches:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the data (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. Accident characteristics also include accident time [Col. 15 lines 57-60].)
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and 
Claim 11 corresponds to claim 4 and is rejected accordingly.
References Cited But Not Relied Upon
1. Hopkins, III et al. (Patent No. US 10,521,780 B1)
Techniques are described for managing a transaction using one or more blockchains. Where the product to be purchased is a vehicle, the blockchain-stored information may include information regarding the loan, title, insurance, driver’s license or other identification verification, vehicle ownership history, inspection history, repair history, lien information, etc. (Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166